MEMORANDUM **
Olga Egidia Ochoa De Leon, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Ochoa De Leon failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We also lack jurisdiction to review Ochoa De Leon’s contentions relating to the BIA’s order dismissing her direct appeal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Ochoa De Leon’s contentions that the BIA failed to consider evidence and did not adequately articulate its reasons for denying relief are not supported by the record.
Ochoa De Leon’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 603 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.